Citation Nr: 0811033	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for urethritis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have chronic bronchitis.

3.  The veteran had second degree bilateral pes planus, 
asymptomatic, upon entry into service.  The pre-existing 
disability did not increase in severity during service.

4.  The veteran does not have urethritis.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for 
chronic bronchitis are not met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007)

2.  Bilateral pes planus preexisted service and was not 
aggravated thereby.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

3.  The criteria for a grant of service connection for 
urethritis have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in April 2005 and August 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his service connection claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notices were given prior to the 
appealed AOJ decision, dated in October 2005.  The notice in 
compliance with Dingess, however, was inadequate.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in March 2006 and a Supplemental Statement of the 
Case was issued subsequent to that notice in December 2006, 
the Board finds that notice is pre-decisional as per Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board even though he 
declined to do so.  

VA is not required to schedule the veteran for a physical 
examination because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
service upon which a current disability may be based 
regarding his claim of service connection for bilateral pes 
planus.  A physical examination is likewise not required for 
the veteran's claims of service connection for chronic 
bronchitis and urethritis as there is no evidence current 
diagnoses of the claimed disabilities.  Further, there is no 
competent lay evidence to support any currently claimed 
disabilities.  As such, the Board will not remand this case 
for a medical examination.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
In fact, the veteran advised VA in April 2006 and January 
2007 that he had no additional evidence to identify or to 
provide to substantiate his claims.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  Therefore, the Board 
now turns to the merits of the veteran's claim.  

The veteran seeks service connection for chronic bronchitis, 
bilateral pes planus and urethritis.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  See 38 
C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There must be 
competent evidence showing the following:  (1) the existence 
of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during service.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 C.F.R. § 
3.306(b).

Chronic bronchitis

The veteran seeks service connection for chronic bronchitis.  
He alleges that he continually experienced bronchitis since 
service discharge.  

The veteran's enlistment medical examination, dated in May 
1960, is devoid of any preexisting condition related to the 
lungs, including chronic bronchitis.  The veteran's service 
medical records (SMRs), however, reflect treatment for acute 
bronchitis.  

In March 1961, the veteran sought treatment for a sore throat 
and productive cough.  His lungs revealed wheezes and rhonchi 
throughout.  He was diagnosed as having acute bronchitis and 
was subsequently admitted to the hospital for treatment.  In 
January 1962, the veteran was treated for an upper 
respiratory infection.  The veteran's March 1963 medical 
examination upon service separation did not indicate any 
residual lung condition, including chronic bronchitis.  

The veteran's post-service medical records, including his 
Social Security Administration records, reflect no diagnosis 
of or treatment for chronic bronchitis.  The veteran's 
treatment records reflect treatment for, inter alia, acute, 
upper respiratory infections, lung cancer and allergic 
rhinitis.  

Upon a review of the evidence, the Board finds that there is 
no current diagnosis of chronic bronchitis, nor was there 
evidence of continuity of symptomatology related to 
bronchitis.  Absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of chronic bronchitis or a showing of continuity of 
symptomatology since the veteran's service, service 
connection must be denied.




Bilateral pes planus 

The veteran contends that his bilateral pes planus was 
aggravated during service.  The veteran's medical examination 
at service entrance in May 1960, noted second degree 
bilateral pes planus; hence, in this instance the veteran is 
not entitled to a presumption of soundness.  Service medical 
records are otherwise negative for specific findings, 
complaints or diagnoses involving pes planus.  Further, the 
veteran's separation medical examination made no reference to 
pes planus upon discharge.  Therefore, it cannot reasonably 
be concluded that an increase in severity of the veteran's 
preexisting bilateral pes planus occurred in service.  To 
that extent, there is no presumption of aggravation as to the 
veteran's bilateral pes planus.

The record is devoid of medical evidence of the existence of 
a current disability involving pes planus or competent 
evidence of any in-service aggravation.  In light of the 
foregoing, it is concluded that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral pes planus because there is 
no medical evidence showing current disability 
notwithstanding the finding of second degree bilateral pes 
planus upon entry into service.  Absent evidence that the 
veteran experienced some increase in severity of the pes 
planus determined to exist at the time of entry into service 
and/or some evidence of current disability, service 
connection must be denied.

Urethritis

The veteran seeks service connection for urethritis.  It is 
contended that, because he underwent treatment for urethritis 
in service, he is entitled to service connection.  

The veteran's enlistment medical examination is devoid of any 
reference to urethritis or symptoms related to urethritis.  
The veteran's SMRs do reflect treatment for urethritis as 
associated with a diagnosis of gonorrhea.  In March 1962, the 
veteran sought treatment complaining of dysuria and urethral 
discharge.  He was diagnosed as having gonorrheal urethritis 
and treated with antibiotics.  

In August 1962, the veteran sought treatment for dysuria and 
urethral discharge.  Again, he was diagnosed as having 
gonorrheal urethritis.  Upon treatment, the veteran's 
urethral discharge was found to be completely resolved.  In 
November 1962, the veteran sought treatment for the same 
symptoms as complained of in August 1962, and was assessed as 
having acute urethritis due to gonorrhea.  

Upon his service separation report of medical history, the 
veteran noted a history of in-service venereal disease.  He 
advised that he experienced the venereal disease in March 
1962 with a reoccurrence and again in August 1962.  The 
veteran noted that he had no reoccurrence since his most 
recent treatment.  The veteran's separation medical 
examination made no notation of any chronic urethral 
disability upon the veteran's service discharge.  

Given the evidence as outlined above, the Board finds that 
the veteran is not currently diagnosed as having urethritis, 
nor is there evidence of continuity of symptomatology related 
to urethritis since service discharge.  As noted above and 
pursuant to Sanchez-Benitez, absent a disease or injury 
incurred during service or as a consequence of a service-
connected disability, the basic compensation statutes cannot 
be satisfied.  Therefore, because there is no evidence of 
urethritis or a showing of continuity of symptomatology since 
the veteran's service, service connection must be denied.










	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic bronchitis is denied.

Service connection for bilateral pes planus is denied.

Service connection for urethritis is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


